UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7920


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID FITZGERALD LIGHTNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:93-cr-00133-FDW-2; 3:12-cv-00544-FDW)


Submitted:   May 30, 2013                  Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Fitzgerald Lightner, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Fitzgerald Lightner seeks to appeal the district

court’s text    order      denying    relief    on    his     28   U.S.C.A.    § 2255

(West Supp. 2012) motion. *          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2006).              A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this      standard        by     demonstrating       that

reasonable    jurists      would     find      that    the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on   procedural       grounds,         the    prisoner     must

demonstrate    both    that    the    dispositive          procedural   ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Lightner has not made the requisite showing.                     Accordingly,

     *
       Although the district court assumed, without deciding,
that it had jurisdiction to entertain Lightner’s motion, the
motion was in fact an unauthorized successive § 2255 motion for
which Lightner failed to obtain authorization from this court to
file.



                                        2
we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3